
	
		II
		110th CONGRESS
		1st Session
		S. 391
		IN THE SENATE OF THE UNITED STATES
		
			January 25, 2007
			Mr. Menendez (for
			 himself and Mr. Lautenberg) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to
		  permanently prohibit the conduct of offshore drilling on the outer Continental
		  Shelf in the Mid-Atlantic and North Atlantic planning areas.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Ocean and Safe Tourism
			 Anti-Drilling Act or the COAST Anti-Drilling Act.
		2.Prohibition of
			 oil and gas leasing in certain areas of the outer Continental
			 ShelfSection 8 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1337) is amended by
			 adding at the end the following:
			
				(q)Prohibition of
				oil and gas leasing in certain areas of the outer Continental
				ShelfNotwithstanding any other provision of this section or any
				other law, the Secretary of the Interior shall not issue a lease for the
				exploration, development, or production of oil, natural gas, or any other
				mineral in—
					(1)the Mid-Atlantic
				planning area; or
					(2)the North
				Atlantic planning
				area.
					.
		
